Motion Granted; Appeal Dismissed and Memorandum Opinion filed March 19,
2019.




                                      In The

                    Fourteenth Court of Appeals

                              NO. 14-19-00148-CV


                          ATTARCO, LLC, Appellant

                                        V.

 TRUDO PROPERTIES, LLC AND KEVIN BRENT ROBERTS, Appellees

                    On Appeal from the 80th District Court
                            Harris County, Texas
                      Trial Court Cause No. 2018-90628


                         MEMORANDUM OPINION

      This is an appeal from an order signed February 15, 2019. On March 6, 2019,
appellant filed a motion to dismiss the appeal. See Tex. R. App. P. 42.1. The motion
is granted.

      Accordingly, the appeal is ordered dismissed.

                                                   PER CURIAM

Panel consists of Justices Wise, Zimmerer, and Spain.